Francis E. Sweeney, Sr., J.,
dissenting.
{¶ 35} I respectfully dissent. In this case, our power of review is limited: we must only decide whether the trial court abused its discretion in creating a statewide class action on behalf of individuals asserting injuries allegedly arising from use of the painkiller OxyContin. Baughman v. State Farm Mut. Auto. Ins. Co. (2000), 88 Ohio St.3d 480, 483, 727 N.E.2d 1265.
{¶ 36} The basis for an abuse-of-discretion standard is the trial court’s special expertise and familiarity with case-management problems and inherent power to manage its own docket. Hamilton v. Ohio Sav. Bank (1998), 82 Ohio St.3d 67, 70, 694 N.E.2d 442. Any doubts that a trial court may have as to whether the elements of class certification have been met should be resolved in favor of upholding the class. Baughman, 88 Ohio St.3d at 487, 727 N.E.2d 1265. A reviewing court must affirm class certification unless the court finds that the trial court “completely misconstrues the letter and spirit of the law.” Warner v. Waste Mgt., Inc. (1988), 36 Ohio St.3d 91, 99, 521 N.E.2d 1091, fn. 10. Finally, we must keep in mind the remedial purpose of Civ.R. 23. Ojalvo v. Bd. of Trustees of Ohio State Univ. (1984), 12 Ohio St.3d 230, 236, 12 OBR 313, 466 N.E.2d 875.
{¶ 37} Although the majority gives lip service to the appropriate standard of review, it loses its way when it summarily analyzes Civ.R. 23 and relevant case law. In addition, it unnecessarily relies upon nonbinding federal authority to support its decision. For the following reasons, I believe that the trial court did not abuse its discretion in certifying the class. I would affirm the court of appeals’ decision that affirmed the trial court’s finding.
{¶ 38} Civ.R. 23 governs class actions. This rule of procedure was designed to conserve “ ‘the resources of both the courts and the parties by permitting an issue potentially affecting every [class member] to be litigated in an economical fashion.’ ” (Bracketed material sic.) Gen. Tel. Co. of Southwest v. Falcon (1982), 457 U.S. 147, 155, 102 S.Ct. 2364, 72 L.Ed.2d 740, quoting Califano v. Yamasaki (1979), 442 U.S. 682, 701, 99 S.Ct. 2545, 61 L.Ed.2d 176. Civ.R. 23(A) provides:
{¶ 39} “One or more members of a class may sue or be sued as representative parties on behalf of all only if (1) the class is so numerous that joinder of all members is impracticable, (2) there are questions of law or fact common to the class, (3) the claims or defenses of the representative parties are typical of the claims or defenses of the class, and (4) the representative parties will fairly and adequately protect the interests of the class.”
{¶ 40} In addition to the threshold requirements, parties seeking class certification must show that the action is maintainable under one of the grounds contained in Civ.R. 23(B). Warner, 36 Ohio St.3d at 94, 521 N.E.2d 1091. The majority correctly notes that this case involves Civ.R. 23(B)(3): “questions of law *593or fact common to the members of the class predominate over any questions affecting only individual members, and * * * a class action is superior to other available methods for the fair and efficient adjudication of the controversy.”
{¶ 41} According to the 1966 Advisory Committee Notes to Fed.R.Civ.P. 23(b)(3) [which is identical to Ohio’s Civ.R. 23(B)(3) ], Rule 23(b)(3) may be utilized when:
{¶ 42} “[Cjlass-action treatment is not as clearly called for as [with subdivisions (b)(1) or (b)(2) ], but it may nevertheless be convenient and desirable depending upon the particular facts. Subdivision (b)(3) encompasses those cases in which a class action would achieve economies of time, effort, and expense, and promote uniformity of decision as to persons similarly situated, without sacrificing procedural fairness or bringing about other undesirable results.”
{¶ 43} Thus, Civ.R. 23(B)(3) is “the most ‘ “adventuresome” ’ ” of the categories of class action, and it applies to cases that involve a mix of common and individual issues. Jon Romberg, Half a Loaf is Predominant and Superior to None: Class Certification of Particular Issues under Rule 23(c)(4)(A), 2002 Utah L.Rev. 249, 261, quoting Amchem Prods., Inc. v. Windsor (1997), 521 U.S. 591, 613, 117 S.Ct. 2231, 138 L.Ed.2d 689, and Benjamin Kaplan, A Prefatory Note (1969), 10 B.C.Indus. & Com.L.Rev. 497.
{¶ 44} The trial court found that appellees established Civ.R. 23(B)(3)’s requirement that common questions must predominate. The test for commonality under Civ.R. 23(A) is not demanding. See In re Disposable Contact Lens Antitrust Litigation (M.D.Fla.1996), 170 F.R.D. 524, 532. However, we have held that to establish commonality predominance for purposes of Civ.R. 23(B)(3), “it is not sufficient that common questions merely exist; rather, the common questions must represent a significant aspect of the case and they must be able to be resolved for all members of the class in a single adjudication.” Schmidt v. Avco Corp. (1984), 15 Ohio St.3d 310, 313, 15 OBR 439, 473 N.E.2d 822.
{¶ 45} “ ‘[A] claim will meet the predominance requirement when there exists generalized evidence which proves or disproves an element on a simultaneous, class-wide basis, since such proof obviates the need to examine each class member’s individual position.’ ” Cope v. Metro. Life Ins. Co. (1998), 82 Ohio St.3d 426, 429-430, 696 N.E.2d 1001, quoting Lockwood Motors, Inc. v. Gen. Motors Corp. (D.Minn.1995), 162 F.R.D. 569, 580.
{¶ 46} In finding commonality, the trial court stated:
{¶ 47} “Although each of the Plaintiffs and the proposed class members have different stories to tell concerning how OxyContin became a part of their lives, a commonality arises from the Plaintiffs’ allegations concerning the Defendants’ wrongful conduct. There are numerous common questions of law and fact *594including whether Defendants promoted, marketed, sold or distributed OxyContin in a negligent manner, whether Defendants knew or should have known of the harmful effects of their promotion, marketing, sale and distribution of OxyContin, whether Defendants are liable for manufacturing and designing a defective product, and whether Defendants knowingly concealed or suppressed material facts from Plaintiff[s] and class members about the nature and qualities of OxyContin.”6
{¶ 48} The trial court then concluded that these common questions predominated:
{¶49} “As stated above, this Court has found there are common questions relating to the Defendants’ alleged wrongful conduct. Further, we believe that these common questions predominate over individual questions.”
{¶ 50} In finding that the trial court abused its discretion in reaching this conclusion, the majority relies upon decisions from several federal district courts. These decisions have refused to certify a class action against Purdue and Abbott. However, unlike the majority, I do not give these decisions much weight. These are trial court decisions where the courts were faced with the initial determination whether to certify the class. Again, our review as an appellate court is limited: we must decide only whether the trial court abused its discretion. That this is our focus is not in dispute. Moreover, all these authorities recognize that the trial court has broad discretion to determine whether class certification is appropriate. See, e.g., Foister v. Purdue Pharma L.P. (Feb. 26, 2002), E.D.Ky. No. Civ. A. 01-268-DCR, 2002 WL 1008608.
{¶ 51} Instead of relying upon decisions from other jurisdictions, I find our cases of Cope, Hamilton, and Baughman controlling. All these cases establish that the trial court commits error if it denies victims of common conduct the right to prosecute the litigation as a class action. Cope, 82 Ohio St.3d at 430, 696 N.E.2d 1001, quoting 1966 Advisory Committee Notes to Fed.R.Civ.P. 23(b)(3); Hamilton, 82 Ohio St.3d at 86, 694 N.E.2d 442; Baughman, 88 Ohio St.3d at 490, *595727 N.E.2d 1265. Moreover, in these cases, we noted that “a wide variety of claims may be established by common proof in cases involving similar form documents or the use of standardized procedures and practices.” Cope, 82 Ohio St.3d at 430, 696 N.E.2d 1001; Hamilton, 82 Ohio St.3d at 80, 694 N.E.2d 442; Baughman, 88 Ohio St.3d at 489-490, 727 N.E.2d 1265. Also, these cases reiterate that whether a trial court should certify a class is a decision within the trial court’s discretion. See, e.g., Hamilton, 82 Ohio St.3d at 70, 694 N.E.2d 442.
{¶ 52} I readily acknowledge that there are individual questions to be resolved. These questions include individual issues of damages, medical histories, dosage, length of time using the drug, etc. However, Civ.R. 23(C)(4)(a) addresses this problem. Civ.R. 23(C)(4)(a) directs that, when appropriate, “an action may be brought or maintained as a class action with respect to particular issues.” Cases certified under Subdivision (C)(4)(a) proceed in multiple stages. First, issues common to the entire class, i.e., the allegations of defective design, misleading advertising, irresponsible promotion, and misrepresentation, are resolved collectively. If appellants prevail, the case would be over. If appellees prevail, remaining individual issues such as each doctor’s role in prescribing OxyContin and each patient’s damages would be resolved in separate stages of this lawsuit, or even in subsequent lawsuits. See Romberg, 2002 Utah L.Rev. at 262. On this point, I find our comments in Hamilton, 82 Ohio St.3d at 85, 694 N.E.2d 442, particularly germane:
{¶ 53} “It is conceivable that a significant amount of time may be spent in this case litigating questions affecting only individual members of the classes. However, clockwatching is neither helpful nor desirable in determining the propriety of class certification. * * * A court should not ‘determine predominance by comparing the time that the common issues can be anticipated to consume in the litigation to the time that individual issues will require. Otherwise, only the most complex common questions could predominate since such issues tend to require more time to litigate than less complex issues.’ ” Id., quoting 5 Moore’s Federal Practice (3 Ed.1997) 23-207 to 23-208, Section 23.46[1],
{¶ 54} Finally, I would reject Abbott’s argument that its limited role in the sale, marketing, and promotion of OxyContin to medical specialists requires us to find that the trial court abused its discretion in certifying the class action against it. This argument ignores that the trial court may not engage in a merits determination regarding the extent of Abbott’s role. This is an issue that must be developed at trial and decided by the trier of fact. Cope, 82 Ohio St.3d at 438, 696 N.E.2d 1001. At this stage of the litigation, the record is sufficient to permit the trial court to find that appellees presented a colorable claim against Abbott. For instance, Abbott agreed to the use of its name and logo alongside Purdue’s name and logo in materials promoting OxyContin, thereby lending its name and *596prestige to Purdue and encouraging physicians to assume that Abbott endorsed the use of OxyContin. Also, there is evidence supporting appellees’ claim that Abbott assumed an important role by securing the approval of hospitals to include OxyContin in their formularies. Accordingly, I would find that the trial court had a reasonable basis for finding that Abbott’s conduct generally affected all members of the class.
Vorys, Sater, Seymour & Pease, L.L.P., David S. Cupps, Daniel J. Buckley and Phillip J. Smith; Chadbourne & Parke, L.L.P., Donald I. Strauber, Mary T. Yelenick, Phoebe A. Wilkinson and Gretchen N. Werwaiss, for appellant Purdue.
Ulmer & Berne, L.L.P., and Joseph P. Thomas; Venable, L.L.P., Paul F. Strain and M. King Hill III, for appellant Abbott.
Waite, Schneider, Bayless & Chesley Co., L.P.A., Stanley M. Chesley, Terrence L. Goodman, Louise M. Roselle, Renee A. Infante and Paul M. De Marco; Law Office of Scott J. Frederick, L.L.C., Scott J. Frederick and Patrick Garretson; Gardner, Ewing & Souza, C. David Ewing and Damon B. Willis; David L. Helmers & Assoc, and David L. Helmers; Gallion, Baker & Bray and William Joseph Gallion; Frankovitch, Anetakis, Colantonio & Simon and Carl Frankovitch; Shirley Allen Cunningham Jr., for appellees.
Bricker & Eckler, L.L.P., Kurtis A. Tunnell and Anne Marie Sferra, urging reversal for amicus curiae Ohio Manufacturers’ Association.
Paul A. Franz, urging reversal for amicus curiae Procter & Gamble Company. Legal Consulting Services, Inc. and Elisa P. Pizzino; Daniel J. Popeo and Richard A. Samp, urging reversal for amicus curiae Washington Legal Foundation.
Bricker & Eckler, L.L.P., and Drew H. Campbell; Covington & Burling and David H. Remes, urging reversal for amicus curiae Pharmaceutical Research and Manufacturers of America.
Lane, Alton & Horst, L.L.C., Jeffrey J. Jurca and Beth Anne Lashuk; Pain Law Initiative and Mary E. Baluss, urging reversal for amici curiae American Pain Foundation, National Foundation for the Treatment of Pain, and Ohio Pain Initiative.
*596{¶ 55} There is no doubt that this will not be an easy case to try. Yet, whether we would have certified a class action in the first instance is not a question before us. Instead, as a reviewing court, our role is limited: we need only decide whether the trial court abused its discretion. In this regard, I cannot find that the trial court’s certification “completely misconstrues the letter and spirit of the law.” Warner, supra, 36 Ohio St.3d at 99, 521 N.E.2d 1091, fn. 10. I would affirm the judgment of the court of appeals.
Pfeifer, J., concurs in the foregoing dissenting opinion.
O’Melveny & Myers, L.L.P., John H. Beisner, Stephen J. Harburg and Morgen A. Sullivan, urging reversal for amicus curiae Product Liability Advisory Council, Inc.

. Although not at issue here, the trial court also found that a class action was superior to other methods of resolving the controversy. Specifically, the court reasoned: “Class action treatment would eliminate any potential danger of varying or inconsistent judgments, while providing a forum for the vindication of rights of groups of people who individually would be without effective strength to litigate their claims. * * :f A class action offers the benefit of resolving the common questions concerning Defendants’ alleged misconduct before the need to delve into the individual questions of each class member. The answers to these common questions will not vary from class member to class member. If it is found that the Defendants were not negligent, did not fail to provide warning, and/or did not breach any express or implied warranties, the ease, or [at] least that cause of action, would end. To force the Plaintiffs and class members to pursue the Defendants individually would give the Defendants an insurmountable advantage, force the court to hear repetitive evidence and redundant arguments and result in increased costs to litigants.”